02-12-420-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00420-CV
 
 



Glenn
  Winningham; house of Fearn
 
v.
 
 
Terry
  Means, (so-called) Judge, John H. McBryde, (so-called) Judge, Sidney A.
  Fitzwater, (so-called) Judge, Karen Mitchell, Clerk of the Court, Lynn
  Tedford, Deputy Clerk, Edmond Dieth, Assistant Manager, United States
  District Court for the Northern District of Texas, David Knox, Attorney,
  Federal Express Corporation, Gregg Abbott, Texas Attorney General, and Rick
  Perry, Texas Governor


§
 
 
 
§
 
 
 
§
 
 
 
§
 
 
 
 


From the 236th District
  Court
 
 
 
of
  Tarrant County (236-261874-12)
 
 
 
December
  21, 2012
 
 
 
Per
  Curiam
 
 
 
 



 
JUDGMENT
This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00420-CV
 
 



Glenn Winningham; house of Fearn


 


APPELLANT




 
V.
 




Terry Means, (so-called) Judge, John H. McBryde,
  (so-called) Judge, SiDney A. Fitzwater, (so-called) Judge, Karen Mitchell, Clerk
  of the Court, Lynn Tedford, Deputy Clerk, Edmond Dieth, Assistant Manager,
  United States District Court for the Northern District of Texas, David Knox,
  Attorney, Federal Express Corporation, Gregg Abbott, Texas Attorney General,
  and Rick Perry, Texas Governor


 


APPELLEES



 
 
----------
FROM THE 236th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Glenn Winningham; house of Fearn filed a notice of appeal on October 15, 2012,
complaining of the trial court’s order sustaining the contest to his petition
to proceed in the trial court without the prepayment of fees or costs.  We
notified Appellant on November 8, 2012, of our concern that we lack
jurisdiction over this appeal because the order sustaining the contest to his petition
to proceed in the trial court without the prepayment of fees or costs does not
appear to be an appealable order, and we stated that his appeal could be
dismissed unless he or any party filed within ten days a response showing
grounds for continuing the appeal.  Appellant’s response does not show grounds
for continuing the appeal.
The
general rule, with a few exceptions, is that an appeal may be taken only from a
final judgment.[2]  Interlocutory orders may
be appealed only if allowed by statute.[3]  The trial court’s order sustaining
the contest to Appellant’s petition to proceed in the trial court without
advance payment of fees and costs is an interlocutory order for which there is
no right of interlocutory appeal.[4]  We thus lack subject
matter jurisdiction over this appeal.[5]  Accordingly, we dismiss
this appeal for want of jurisdiction.[6]
 
 
PER CURIAM
 
 
DELIVERED:  December 21,
2012




[1]See Tex. R. App. P. 47.4.


[2]Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).


[3]Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).


[4]See Tex. Civ. Prac.
& Rem. Code Ann. § 51.014(a) (West Supp. 2012); Montgomery v. Matucci,
02-10-00127-CV, 2010 WL 3075597, at *1 (Tex. App.—Fort Worth Aug. 5, 2010, no
pet.) (mem. op.).


[5]See Montgomery, 2010
WL 3075597, at *1; Aguilar v. Tex. La Fiesta Auto Sales LLC, No.
01-08-00653-CV, 2009 WL 1562838, at *1–2 (Tex. App.—Houston [1st Dist.] June 4,
2009, no pet.) (mem. op.).


[6]See Tex. R. App. P.
42.3(a), 43.2(f).